DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-14, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, when taken as a whole, does not disclose or suggest the combination of Claim 1, including a pair of rotatable flanges for use with a reel, each rotatable flange comprising an assembly comprising a bearing assembly, wherein each rotatable flange comprises a hub assembly that includes the bearing assembly, and wherein the hub assembly is moveable between a lowered position and a raised position, the lowered position being nearer to a perimeter than the raised position in conjunction with the rest of the limitations of Claim 1; the combination of Claim 6 including a flange for use with a reel, the flange comprising a hub assembly moveable between a lowered position and a raised position, the lowered position being nearer to a perimeter than the raised position in conjunction with the rest of the limitations of Claim 6; and the combination of Claim 14, including a flange adapted to be coupled to a reel, the flange comprising an assembly comprising a bearing assembly, and wherein the assembly is moveable between a lowered position and a raised position on the flange, the lowered position being nearer to a perimeter of the flange than the raised position in conjunction with the rest of the limitations of Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619